RENDERED: OCTOBER 29, 2020
                                                         TO BE PUBLISHED

                 Supreme Court of Kentucky
                                   2019-SC-0066-MR


CHAZERAE ME’LON TAYLOR, SR.                                       APPELLANT


                   ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                 HONORABLE ERNESTO SCORSONE, JUDGE
                              NO. 16-CR-01162-1


COMMONWEALTH OF KENTUCKY                                            APPELLEE

                                        AND


                                   2019-SC-0138-TG


CHAZERAE ME’LON TAYLOR, SR.                                       APPELLANT


                   ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                 HONORABLE ERNESTO SCORSONE, JUDGE
                              NO. 16-CR-01162-1


COMMONWEALTH OF KENTUCKY                                            APPELLEE


               OPINION OF THE COURT BY JUSTICE VANMETER

                                     AFFIRMING

     Chazerae Taylor appeals as a matter of right1 from the Fayette Circuit

Court judgment sentencing him to twenty years’ imprisonment after a jury



     1   Ky. Const. § 110(2)(b).
convicted him of wanton murder and four counts of first-degree wanton

endangerment. On appeal, Taylor argues that the trial court erred by denying

his motions for a directed verdict of acquittal on these charges. After review of

the record and applicable law, we affirm.

                                 I. BACKGROUND

      At approximately 3:50 a.m. on October 16, 2016, seventeen-year-old

Trinity Gay was fatally shot in the parking lot of a Cook Out Restaurant in

Lexington, located next to the Waffle House. Gay and others were hanging out

in the Cook Out parking lot after leaving a house party. That parking lot was

known as a “hang out” spot for people, with a “party like” atmosphere. At the

time, Taylor was also at the Cook Out, circulating through the parking lot with

a gun in hand looking for the man who earlier that night had robbed his son,

D’Markeo, and his friend Raekwon Berry.

      Taylor fired multiple gunshots into the air to disperse the crowd of

people. As people scattered, others in the vicinity returned fire. A Waffle

House security guard heard one shot, looked up from his phone, and saw a

man matching Taylor’s general description with a gun in the air, who then fired

three additional shots. The security guard observed multiple people fire shots

in response. A Waffle House server was outside on a smoke break when she

heard a vehicle’s tires squealing/doing a burn out in the Cook Out parking lot

and then saw a man pull out a gun and shoot into the air. She did not hear

any other gunshots before she saw the man shoot into the air. She then

observed another person in the Waffle House parking lot start shooting towards

the Cook Out.


                                        2
      Amidst the gunfire, Gay was hit by a .45 caliber bullet. The .45 caliber

handgun which fired the fatal shot was never found. Other shell casings found

in the parking lot were .38 caliber, which is the caliber handgun Taylor fired.

Forensic examination of projectiles and spent shell casings confirmed that

multiple people had opened fire in response to Taylor’s gunfire.

      At the close of the Commonwealth’s case at trial, Taylor moved for a

directed verdict on the wanton murder charge and the four counts of wanton

endangerment. He renewed that motion before the case was submitted to the

jury. The trial court denied his motions, and the jury convicted Taylor of

wanton murder in the death of Gay and four counts of first-degree wanton

endangerment with respect to four people in Gay’s immediate vicinity. The trial

court imposed the jury’s recommended sentence of twenty years. Taylor now

appeals.

                                    II. ANALYSIS

      Taylor claims that the trial court erred by denying his motions for a

directed verdict on the wanton murder and wanton endangerment charges as

the evidence was insufficient to establish “aggravated wantonness” and to

prove that his conduct caused Gay’s death. We disagree.

      The denial of a directed verdict motion is reviewed to determine whether

“under the evidence as a whole, it would be clearly unreasonable for a jury to

find guilt, only then the defendant is entitled to a directed verdict of acquittal.”

Lamb v. Commonwealth, 510 S.W.3d 316, 325 (Ky. 2017) (quoting

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991)).

      On motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the

                                         3
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the jury
      questions as to the credibility and weight to be given to such
      testimony.

Benham, 816 S.W.2d at 187. Thus, “there must be evidence of substance, and

the trial court is expressly authorized to direct a verdict for the defendant if the

prosecution produces no more than a mere scintilla of evidence.” Id. at 187–88

(citing Commonwealth v. Sawhill, 660 S.W.2d 3, 5 (Ky. 1983)). So long as the

Commonwealth produces more than a mere scintilla of evidence to support the

charges, a defendant’s motion for directed verdict should be denied.

      Three statutes are applicable to the case at hand—the statute creating

the offense of murder, the statute defining the term “wantonly,” and the statute

governing causation. The jury convicted Taylor of murder under a theory of

aggravated wanton conduct under KRS2 507.020(1)(b), which requires a person

to act “under circumstances manifesting extreme indifference to human life . . .

[and] wantonly engages in conduct which creates a grave risk of death to

another person and thereby causes the death of another person.” With respect

to first-degree wanton endangerment, the jury found that Taylor engaged in

conduct that created “a substantial danger of death or serious physical injury

to another person.” KRS 508.060(1).

      The term “wantonly” is defined in relevant part as follows:

      A person acts wantonly with respect to a result or to a
      circumstance described by a statute defining an offense when he is
      aware of and consciously disregards a substantial and
      unjustifiable risk that the result will occur or that the

      2   Kentucky Revised Statutes.
                                         4
      circumstance exists. The risk must be of such nature and degree
      that disregard thereof constitutes a gross deviation from the
      standard of conduct that a reasonable person would observe in the
      situation.

KRS 501.020(3).

      In other words, “wantonness is the awareness of and conscious disregard

of a risk that a reasonable person in the same situation would not have

disregarded[.]” Robertson v. Commonwealth, 82 S.W.3d 832, 835 (Ky. 2002).

For both wanton murder and first-degree wanton endangerment, conduct must

have transpired that manifests extreme indifference to the value of human life,

i.e., “aggravated wantonness.” Brown v. Commonwealth, 174 S.W.3d 421, 426

(Ky. 2005). “To be convicted, the defendant must have both acted with the

requisite mental state and created the danger prohibited by the statute.” Hall

v. Commonwealth, 468 S.W.3d 814, 829 (Ky. 2015).

      Taylor maintains that when he fired gunshots into the air, it was not

foreseeable that his conduct would set off a ripple effect of others’ response

gunfire, endangering bystanders and resulting in Gay’s death. Accordingly, he

argues that his conduct was not the proximate cause of Gay’s death and that

others’ responsive gunfire was an unanticipated intervening, superseding event

that cuts off his liability. He further avers that his act of aimlessly firing into

the air in public, and not at a person or occupied vehicle, is not conduct that

manifests extreme indifference to the value of human life.

      The General Assembly has codified the concept of criminal causation

within KRS 501.060: “Conduct is the cause of a result when it is an antecedent

without which the result in question would not have occurred.” KRS



                                          5
501.060(1). As Taylor was charged with wanton conduct, KRS 501.060(3) is

applicable:

      When wantonly . . . causing a particular result is an element of an
      offense, the element is not established if the actual result is not
      within the risk of which the actor is aware . . . unless:

              (a)    The actual result differs from the probable result only
              in the respect that a different person or different property is
              injured or affected or that the probable injury or harm would
              have been more serious or more extensive than that caused;
              or

              (b)   The actual result involves the same kind of injury or
              harm as the probable result and occurs in a manner which
              the actor knows or should know is rendered substantially
              more probable by his conduct.

“The question of whether an actor knew or should have known the result he

caused was rendered substantially more probable by his conduct is an issue of

fact.” KRS 501.060(4). Indeed, “the plain intent of the statute is to have the

causation issue framed in all situations in terms of whether or not the result as

it occurred was either foreseen or foreseeable by the defendant as a reasonable

probability.” Powell v. Commonwealth, 189 S.W.3d 535, 538 (Ky. 2006) (citing

Lofthouse v. Commonwealth, 13 S.W.3d 236, 239 (Ky. 2000) (quoting Robert G.

Lawson & William H. Fortune, Kentucky Criminal Law § 2–4(d)(3), at 74

(1998)).3

      As the Commentary to KRS 501.060 discusses,4



      3 Professors Lawson and Fortune state that “[t]he ‘unintended victim’ problem

has been widely viewed as a problem of homicide, limited to situations in which
aggression or unlawful conduct directed toward one person resulted in the death of
another. KRS 501.060 . . . recognizes that the problem can arise in cases involving all
four mental states used in the Code to define crimes.” Lawson & Fortune, Ky.
Criminal Law 74 n.182.
       4 KRS 500.100 provides that commentary “may be used as an aid in construing

the provisions of this code.”
                                           6
      Once an act is found to be a cause in fact of a result and a
      substantial factor in bringing about that result, it is recognized as
      the proximate cause unless another cause, independent of the
      first, intervenes between the first and the result. And even then the
      first cause is treated as the proximate cause if the harm or injury
      resulting from the second is deemed to have been reasonably
      foreseeable by the first actor.

KRS 501.060 Kentucky Crime Commission/LRC Commentary (1974).

      KRS 501.060 contemplates that “many of the matters now treated as

‘causation’ questions should be dealt with as problems of mens rea.” Id. Both

KRS 501.060(2) and (3),5 attempt to “provid[e] a uniform standard by which to

measure criminal responsibility for a result which occurs in a manner different

from that intended. That standard requires that in every case the issue of

responsibility turns on whether the actual result ‘occurs in a manner which the

actor knows or ought to know is rendered substantially more probable by his

conduct.’” Id. “[T]he main thrust of this approach is to place emphasis upon

culpable mental states rather than causation and to recognize that a large part

of the responsibility for solving issues of this type must rest squarely upon the

decision makers[.]” Id.

      Accordingly, Taylor’s culpability lies with the fact-finder’s determination

of whether he knew or should have known that his conduct would render it

substantially more probable that return gunfire would result, thereby causing

Gay’s death and placing bystanders at risk of serious physical injury and/or

death. What the defendant “knew or should have known with respect to the

probable consequences of his conduct, is crucial to determining the issue of his




      5 KRS 501.060(2) applies “[w]hen intentionally causing a particular result is an

element of an offense[.]”
                                          7
criminal liability.” Robertson, 82 S.W.3d at 836–37 (defendant’s act of fleeing

from and resisting police constituted wanton conduct causing death of officer

in pursuit).

      With respect to whether others’ responsive gunfire was an intervening

event that cut off the chain of causation between Taylor’s conduct and Gay’s

death and the endangerment to those near her, the inquiry is the same: “Did

the defendant know, or have reason to know, that the result (as it actually

occurred) was rendered substantially more probable by his conduct?” Lawson

& Fortune, Ky. Criminal Law § 2–4(d)(2) at 73. “The similarity between the

yardstick of Bush [v. Commonwealth, 78 Ky. 268 (1880)](natural and probable

consequences) and the one required by [KRS 501.060] (foreseeability of the

actual result as a reasonable probability) is obvious and substantial.” Id. at

74.

      Case law is clear that a wide variety of actions under differing

circumstances may constitute aggravated wanton conduct. In addressing the

sufficiency of the evidence for wanton endangerment, this Court has held that

“[f]iring a weapon in the immediate vicinity of others is the prototype of first

degree wanton endangerment.” Swan v. Commonwealth, 384 S.W.3d 77, 102

(Ky. 2012) (quoting Robert G. Lawson & William H. Fortune, Kentucky Criminal

Law § 9–4(b)(2) at 388, and n.142 (1998)) (citations omitted).6 In Swan, the


        6 As the commentary to KRS 508.060 notes: “The offenses created by KRS

508.060 and 508.070 can best be described by use of this hypothetical situation: D,
with no intent to kill or injure but with an awareness of the risk involved, shoots a gun
into an occupied building, thereby consciously disregarding the risk of death or injury
to its occupants.... If D’s act causes neither [death nor physical injury], he has
committed the offense of wanton endangerment. . . . The types of conduct indicating
such character and punishable under these two statutes are such things as
discharging firearms in public, pointing firearms at others, obstructing public
                                           8
defendants, armed with handguns, invaded and robbed a home, firing into the

ceiling, as well as toward specific victims in the living room located in the front

of the home. 384 S.W.3d at 84–86. This Court concluded that a directed

verdict should have been granted on first-degree wanton endangerment

regarding the person who was hiding in the back bedroom of the house, as no

proof was presented that the defendant shot in her direction. Id.

      Contrast the holding in Swan to Hall, wherein we found sufficient

evidence to uphold first-degree wanton endangerment convictions for children

who were somewhere inside the house that the defendant shot through from

across the street using a scoped .30-06 deer rifle, killing the children’s parents.
468 S.W.3d at 829. We analogized those facts to Paulley v. Commonwealth,

323 S.W.3d 715 (Ky. 2010), in which the Court upheld the trial court’s denial

of a directed verdict on nine counts of wanton endangerment, one for each

person present in the home at the time the defendant fired three shots from a

shotgun into the closed doorway of the home. Id. at 723, 726. In affirming the

denial of the directed verdict, the Paulley court did not consider the precise

location of each of the victims inside the home, instead emphasizing that with

respect to wanton endangerment, a single gunshot can endanger multiple

people.

      The determination of whether the defendant’s conduct is “wanton” is one

for the jury to make, considering the circumstances of the case. See KRS

507.020 Kentucky Crime Commission/LRC Commentary (1974). “Typical of




highways, and abandoning containers which are attractive to children.” KRS 508.060
Kentucky Crime Commission/LRC Commentary (1974).
                                         9
conduct contemplated for inclusion in ‘wanton’ murder is: shooting into a

crowd, an occupied building or an occupied automobile; placing a time bomb in

a public place; or derailing a speeding locomotive.” Id.

      A reasonable jury could have concluded that Taylor wantonly fired

multiple shots into the air, amidst a crowd of people during the early morning

hours, which set into motion the foreseeable response gunfire that resulted in

Gay’s death and created a substantial danger of death or serious physical

injury to the four people in her immediate vicinity. See e.g., Phillips v.

Commonwealth, 17 S.W.3d 870 (Ky. 2000) (upholding defendant’s wanton

murder conviction since a jury could “reasonably conclude that a person who

deemed it necessary to arm himself before going to that neighborhood [to

purchase crack cocaine from a street dealer] would have been aware of the risk

that others in the neighborhood . . . would also be armed, and if fired upon,

would return fire[]”). The four people in Gay’s vicinity, for whom Taylor was

convicted of first-degree wanton endangerment, all testified at trial as to their

location when the bullets were fired and their nearness to Gay when she was

shot. Their testimony, and all testimony presented, was for the jury to assess

and weigh. See Morgan v. Commonwealth, 421 S.W.3d 388, 393 (Ky. 2014)

(“[W]hen the evidence is contradictory, the credibility of witnesses and the

weight to be given to sworn testimony are for the jury to decide[]” (citation

omitted)).

      Furthermore, a reasonable jury could have concluded that Taylor had

reason to know that a shoot-out was rendered substantially more probable by

his firing the initial, and multiple, shots into the air amid a late-night crowd


                                        10
gathered in a parking lot to socialize. Evidence showed that Taylor went to the

Cook Out looking for a fight: he armed himself with a handgun in preparation

for confronting the man who had robbed his son earlier that day. Taylor was

aware that the perpetrator had also taken a gun from another young man.

Taylor entered a crowd of people, armed and on a mission, and fired gunshots

into the air with the intent to disperse the crowd so that he could locate his

target. Indeed, by his own admission, Taylor began firing gunshots into the air

to clear the crowd: he knew the crowd would panic and disperse, and he

counted on it. Forensic evidence showed that multiple people returned fire, a

testament to the likelihood that a dangerous reaction to Taylor’s provocation

might occur. When bullets start flying in a crowd of people, no one should be

surprised when someone gets shot.

      Based on the evidence presented, the Commonwealth met its burden of

persuasion and therefore the trial court did not err by denying Taylor’s motions

for a directed verdict of acquittal on the wanton murder and wanton

endangerment charges.

                                 III.   CONCLUSION

      For the foregoing reasons, the judgment of the Fayette Circuit Court is

affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Jared Travis Bewley
Assistant Public Advocate
Department of Public Advocacy



                                        11
COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

James Coleman Shackelford
Assistant Attorney General




                               12